DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 09/17/2021.  Claims 1-15 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (U.S. 2017/0337413).
Regarding claim 1, Bhat teaches: A display panel ([0010]… “The device may optionally also operate as a display”) comprising: 
a display pixel configured to irradiate light (pixels 11 in Fig. 1); 
an image sensor pixel ([0046] … “Each pixel 11 also includes a broadband photodiode 14 or other type of photodetector”) formed on an amorphous transparent substrate ([0073]… “if the display includes integrated semiconducting elements such as amorphous silicon, polycrystalline silicon, or organic semiconductors, a photodiode array may be formed in the display using substantially similar semiconducting processing”) and configured to collect the light irradiated from the display pixel, reflected from a body, and passed through the transparent substrate([0008]… “An array of photodetectors is integrated in the light emitter and detects the magnitude of light reflected back from the body part, where the magnitude of the light reflected back is affected by absorption of the light by the body part”; [0080]… “Much of the light guide 32 is transparent so that light reflected back from the body part passes through the light guide 32”); and 
a processor (processor 22 in Fig. 1) configured to process biometrics along with positioning of the body according to the collected light ([0008]… “A processor in the device may be programmed to analyze the signals from the photodetectors and generate results, such as authentication of the user”; [0069]… “Also, by detecting both the fingerprint and blood vessel image, the orientation of the finger on the device may be random, since the fingerprint image may provide a reference for the blood vessel image. Therefore, the images relative to each other can be accurately compared to stored relative images irrespective of the finger's position on the device”), wherein the image sensor pixel and the display pixel form one unit pixel (see Fig. 1; ([0046] … “Each pixel 11 also includes a broadband photodiode 14 or other type of photodetector”).
The embodiment shown in Fig. 2 of Bhat’s teaching does not explicitly teach: wherein the image sensor pixel includes a thin film transistor (TFT) photodetector having an active layer. 
However, Bhat, in another embodiment teaches: a thin film transistor (TFT) photodetector including an active layer (Fig. 23; [0130]… “a thin film transistor (TFT) array 134 formed in low-temperature polycrystalline silicon (LPTS), amorphous silicon (a-Si), or crystalline silicon”) formed of amorphous silicon or polycrystalline silicon on the transparent substrate ([0130]... “FIG. 21 illustrates a single pixel in a display 130, such as an AMOLED display, further comprising a semiconductor backplane 132 comprising a thin film transistor (TFT) array 134 formed in low-temperature polycrystalline silicon (LPTS), amorphous silicon (a-Si), or crystalline silicon”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Bhat to configure a thin film transistor (TFT) photodetector including an active layer. Doing so will allow augmenting a display with a detector, such that one or more photosensitive elements, such as amorphous silicon photodiodes, are also deposited and patterned on the backplane by photolithography ([0138]).

Regarding claim 3, Bhat teaches the invention of claim 1 as discussed above. Bhat further teaches: a light source configured to irradiate backlight in a transmission direction of the transparent substrate through a space between adjacent TFT photodetectors, wherein the image sensor pixel collects the backlight passed through the transparent substrate and then reflected back from the body, and wherein the processor is configured to process the biometrics along with the positioning of the body by the light generated from the backlight source and then collected ([0008]… “An array of photodetectors is integrated in the light emitter and detects the magnitude of light reflected back from the body part, where the magnitude of the light reflected back is affected by absorption of the light by the body part. The array of photodetectors may create a high resolution image of the light absorption. The pixels (e.g., emitted wavelengths) may be controlled to target certain biologic characteristics, and the resolution of the device may be high to detect detailed characteristics, such as fingerprints and blood vessel patterns. A video image may even be captured. Optics may be used to detect the absorption only at a certain depth into the skin, such as for detecting the location of blood vessels. A processor in the device may be programmed to analyze the signals from the photodetectors and generate results, such as authentication of the user”; [0029]… “A light source may have many suitable designs, such as a transparent light guide that emits light only in the direction of a person's body part in contact with the light guide. Reflected light is transmitted back through the light guide to the photodetectors”).
The embodiment shown in Fig. 2 of Bhat’s teaching does not explicitly teach: a backlight source configured to irradiate light. 
However, Bhat, in another embodiment teaches: a backlight source configured to irradiate light (see backlight 156 in Fig. 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Bhat to configure a backlight source configured to irradiate light to provide light source with a broad range of wavelengths. Color filters, such as red, green, blue, and IR filters, form sub-pixels and are positioned behind a controllable liquid crystal layer. The liquid crystal layer effectively has a light shutter for each sub-pixel location. By controlling the light shutters, the different colors in each pixel are controlled ([0049]).

Regarding claim 4, Bhat teaches the invention of claim 3 as discussed above. Bhat, as modified above, further teaches: wherein the processor is configured to process the biometrics along with the positioning of the body by the light generated from the backlight light source and then reflected from the body contacting the transparent substrate ([0042]… “FIG. 23 is a cross-sectional view of another embodiment where liquid crystal pixels are formed on a transparent substrate (e.g., glass) along with photodiodes, where light from a backlight passes through the liquid crystal layer and is reflected off a body part for detection by the photodiodes”; [0084]… “At the points of contact, the light will be reflected/absorbed by the skin tissue and detected by the distributed photodiodes 14 in the display pixel array. Therefore, the body part may touch any portion of the display glass at any orientation for detection”).

Regarding claim 5, Bhat teaches the invention of claim 3 as discussed above. Bhat, as modified above, further teaches: wherein the processor is configured to process the biometrics along with the positioning of the body by light generated from the backlight light source and then reflected from the body which does not contact the transparent material ([0042]… “FIG. 23 is a cross-sectional view of another embodiment where liquid crystal pixels are formed on a transparent substrate (e.g., glass) along with photodiodes, where light from a backlight passes through the liquid crystal layer and is reflected off a body part for detection by the photodiodes”; [0061]… “the pixel array may simply be used to detect the presence and motion of one or more fingers or other body parts in contact with or in close proximity to the glass cover 24, thereby allowing the array to be used to sense a variety of gestures or as a touch screen or simple "button" without the requirement for further dedicated touch sensing arrays, mechanical buttons, or discrete gesture subsystems”).

Regarding claim 6, Bhat teaches the invention of claim 1 as discussed above. Bhat further teaches: wherein the processor is configured to process the biometrics by identifying information about at least one of a vein, a fingerprint, or a face based on the light reflected from the body and comparing the identified information with pre-stored information ([0052]… “…the processor 22 controls the device to detect a fingerprint as well as the location of blood vessels in the finger, a pulse, and components in the blood. Multiple images may be obtained, like a video, for analyzing blood flow. The processor 22 may compare the data to stored information in a memory for authenticating the user or may use the data for medical analysis”).

Regarding claim 7, Bhat teaches the invention of claim 1 as discussed above. Bhat does not explicitly teach: wherein the transparent material is formed into a concave lens pattern or a convex lens pattern at a position of the unit pixel.
However, Bhat teaches “The various lenses may be formed by molding a transparent sheet and laminating the sheet over the photodiode array, or may be formed by direct molding over the photodiode array. Although hemispherical lenses 68 are shown for simplicity, the lenses may be any shape suitable for focusing. The chip can be affixed to the back of any light guide glass” ([0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Bhat to configure the transparent material to be formed into a concave lens pattern or a convex lens pattern at a position of the unit pixel. Doing so will improve light capture and may provide directionality and may configure the lens to focus at different depths and be directional to gather more information about the reflected light from the body part ([0094]).

Regarding claim 14, Bhat teaches the invention of claim 1 as discussed above. Bhat further teaches: wherein the TFT photodetector uses light generated from the display panel as a light source for the image sensor pixel ([0039]… “The display pixels (e.g., red, green, and blue sub-pixels) may provide the light source for the detector array or the light source may be a separate light source, such as an IR emitter”; [0013]… “the light source and light sensor portion are spaced laterally from the display pixels, such as along one side of the display portion, so as not to use up any space in the display portion. The display portion emits light through a light passing panel, such as a thin glass panel, for generating an image. The glass panel may even include a capacitive touch sensor. A light source for the bio-detector portion is laterally spaced from the display portion, such as next to the light sensor portion, or the light source is optically coupled to an edge of the light passing panel and the light passing panel acts as a waveguide for the light source, as previously described. The detection is thus through an area separate from the display area. The light source may emit IR light while the display portion emits red, green, and blue light from an array of pixels. In this way, the light source and detector portion do not affect the display portion, while both the display portion and detector portion use the same light passing panel. Accordingly, the display and sensor are integrated but are laterally spaced”).

Claim(s) 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (U.S. 2017/0337413) in view of Okhonin (U.S. 2020/0373338).
Regarding claim 8, Bhat teaches the invention of claim 1 as discussed above. Bhat further teaches: wherein the unit pixel includes at least one transistor electrically coupled to the TFT photodetector ([0130]… “thin film transistor (TFT) array 134 formed in low-temperature polycrystalline silicon (LPTS), amorphous silicon (a-Si), or crystalline silicon. In such an embodiment, one or more photosensitive detector elements 100 are formed in the semiconductor backplane 132 prior to deposition of the superficial organic electroluminescent layers. The detector element 100 may comprise, for example, a photodiode such as a p-i-n photodiode”).
Bhat does not explicitly teach: the at least one transistor is configured to generate a voltage output from photocurrent generated in the active layer.
However, Okhonin teaches transistor configured to generate a voltage output from photocurrent generated in the active layer ([0041]… “In its conductive state, the sensor provides a large internal current gain. In addition, a positive feedback mechanism accelerates accumulation of excess positive and negative carriers adjacent the respective n+ and p+ contact regions, which, in turn, reduce the potential barriers related corresponding to such regions and causes a current to flow between the p+ and n+ regions of the light sensor and an output current upon detecting or in response to the incident light”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the invention of Bhat to incorporate the teaching of Okhonin to configure the at least one transistor to generate a voltage output from photocurrent generated in the active layer. The motivation of combining these analogous arts is to cause current to start to flow between the contacts after a time delay which is inversely proportional to the incident light intensity ([0015]).

Regarding claim 9, Bhat teaches the invention of claim 1 as discussed above. Bhat does not explicitly teach: wherein the TFT photodetector is formed in a structure in which when light is incident, electrons migrate into an N-type gate by tunneling from a P-type active layer to an oxide film, among charges of two PN areas excited with the oxide film in between, the electron migration changes a threshold voltage of a current channel between a source and a drain in correspondence with a change in a total amount of charge in the gate, photocurrent proportional to the intensity of the incident light flows in the active layer, and a voltage output is generated from the flowing photocurrent.
However, Okhonin teaches “FIGS. 3B and 3C both show the photodetector in forward bias with a bias voltage V2-V1. FIG. 3B shows a condition when no light is incident, resulting in the structure being in a non-conducting state, and FIG. 3C shows a condition when light is incident, resulting in the structure being in a conducting state. In forward bias, when the sensor does not detect any light, little to no current flows between the p+ and n+ regions due to the barrier provided or caused by the bias voltage V2-V1. However, when the sensor detects light, the incident photons are absorbed to generate electron-hole pairs and the sensor changes to a conducting state. Namely, under the electric field generated by the bias voltage, the holes move towards the n+ contact region, and the electrons move towards the p+ contact region. The migrated holes accumulate in the part of the p-region adjacent the n+ contact region and induce a lowering of the potential barrier to electron movement and electron current flow from the n+ region. Similarly, the migrated electrons accumulate in the part of the n-region adjacent the p+ contact region and induce a lowering of the hole barrier and hole current flowing from the p+ region. In its conductive state, the sensor provides a large internal current gain. In addition, a positive feedback mechanism accelerates accumulation of excess positive and negative carriers adjacent the respective n+ and p+ contact regions, which, in turn, reduce the potential barriers related corresponding to such regions and causes a current to flow between the p+ and n+ regions of the light sensor and an output current upon detecting or in response to the incident light. FIG. 4 is a schematic graph showing output current of the photodetector as a function of bias voltage V2-V1 between the n+ and p+ contact regions when incident light is detected ("ON"), and is not, detected ("OFF"), i.e. the conducting and non-conducting states of FIGS. 3C and 3B respectively. It is noted that above a threshold bias voltage Vth, the output current in the conducting state is more or less static with varying bias voltage, which is a preferred operating regime given that incident light intensity is measured by triggering time, not photocurrent magnitude” ([0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the invention of Bhat to incorporate the teaching of Okhonin to configure the TFT photodetector to be formed in a structure in which when light is incident, electrons migrate into an N-type gate by tunneling from a P-type active layer to an oxide film, among charges of two PN areas excited with the oxide film in between, the electron migration changes a threshold voltage of a current channel between a source and a drain in correspondence with a change in a total amount of charge in the gate, photocurrent proportional to the intensity of the incident light flows in the active layer, and a voltage output is generated from the flowing photocurrent. The motivation of combining these analogous arts is to cause current to start to flow between the contacts after a time delay which is inversely proportional to the incident light intensity ([0015]).

Regarding claim 10, the combination Bhat and Okhonin teaches the invention of claim 8 as discussed above. The combination Bhat and Okhonin, as modified above, further teaches: wherein the active layer includes a material having a conductive property controllable by tunneling or an electric field (Okhonin, [0040]… “The triggering time of the photodetector is a function of the electric field in the body region and his hence tunable by adjusting the bias voltages V1 and V2”). 

Regarding claim 11, the combination Bhat and Okhonin teaches the invention of claim 10 as discussed above. The combination Bhat and Okhonin, as modified above, further teaches: wherein the active layer includes at least one of amorphous silicon or polycrystalline silicon (Bhat, [0073] … “…if the display includes integrated semiconducting elements such as amorphous silicon, polycrystalline silicon, or organic semiconductors, a photodiode array may be formed in the display using substantially similar semiconducting processing”).

Regarding claim 15, Bhat teaches: A display panel ([0010]… “The device may optionally also operate as a display”) comprising: 
a display pixel configured to irradiate light (pixels 11 in Fig. 1); 
an image sensor pixel ([0046] … “Each pixel 11 also includes a broadband photodiode 14 or other type of photodetector”) formed on an amorphous transparent substrate ([0073]… “if the display includes integrated semiconducting elements such as amorphous silicon, polycrystalline silicon, or organic semiconductors, a photodiode array may be formed in the display using substantially similar semiconducting processing”) and configured to collect the light irradiated from the display pixel, reflected from a body, and passed through the transparent substrate ([0008]… “An array of photodetectors is integrated in the light emitter and detects the magnitude of light reflected back from the body part, where the magnitude of the light reflected back is affected by absorption of the light by the body part”; [0080]… “Much of the light guide 32 is transparent so that light reflected back from the body part passes through the light guide 32”); and 
a processor (processor 22 in Fig. 1) configured to process biometrics along with positioning of the body according to the collected light ([0008]… “A processor in the device may be programmed to analyze the signals from the photodetectors and generate results, such as authentication of the user”; [0069]… “Also, by detecting both the fingerprint and blood vessel image, the orientation of the finger on the device may be random, since the fingerprint image may provide a reference for the blood vessel image. Therefore, the images relative to each other can be accurately compared to stored relative images irrespective of the finger's position on the device”), wherein the image sensor pixel and the display pixel form one unit pixel (see Fig. 1; ([0046] … “Each pixel 11 also includes a broadband photodiode 14 or other type of photodetector”).
The embodiment shown in Fig. 2 of Bhat’s teaching does not explicitly teach: wherein the image sensor pixel includes a thin film transistor (TFT) photodetector having an active layer formed of amorphous silicon or polycrystalline silicon on the transparent substrate. 
However, Bhat, in another embodiment teaches: a thin film transistor (TFT) photodetector including an active layer (Fig. 23; [0130]… “a thin film transistor (TFT) array 134 formed in low-temperature polycrystalline silicon (LPTS), amorphous silicon (a-Si), or crystalline silicon”) formed of amorphous silicon or polycrystalline silicon on the transparent substrate ([0130]... “FIG. 21 illustrates a single pixel in a display 130, such as an AMOLED display, further comprising a semiconductor backplane 132 comprising a thin film transistor (TFT) array 134 formed in low-temperature polycrystalline silicon (LPTS), amorphous silicon (a-Si), or crystalline silicon”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Bhat to configure a thin film transistor (TFT) photodetector including an active layer. Doing so will allow augmenting a display with a detector, such that one or more photosensitive elements, such as amorphous silicon photodiodes, are also deposited and patterned on the backplane by photolithography ([0138]).
Bhat does not explicitly teach: wherein the image sensor cell is formed in a structure in which when light is incident, electrons migrate into an N-type gate by tunneling from a P-type active layer to an oxide film, among charges of two PN areas excited with the oxide film in between, the electron migration changes a threshold voltage of a current channel between a source and a drain in correspondence with a change in a total amount of charge in the gate, photocurrent proportional to the intensity of the incident light flows in the active layer, and a voltage output is generated from the flowing photocurrent.
However, Okhonin teaches “FIGS. 3B and 3C both show the photodetector in forward bias with a bias voltage V2-V1. FIG. 3B shows a condition when no light is incident, resulting in the structure being in a non-conducting state, and FIG. 3C shows a condition when light is incident, resulting in the structure being in a conducting state. In forward bias, when the sensor does not detect any light, little to no current flows between the p+ and n+ regions due to the barrier provided or caused by the bias voltage V2-V1. However, when the sensor detects light, the incident photons are absorbed to generate electron-hole pairs and the sensor changes to a conducting state. Namely, under the electric field generated by the bias voltage, the holes move towards the n+ contact region, and the electrons move towards the p+ contact region. The migrated holes accumulate in the part of the p-region adjacent the n+ contact region and induce a lowering of the potential barrier to electron movement and electron current flow from the n+ region. Similarly, the migrated electrons accumulate in the part of the n-region adjacent the p+ contact region and induce a lowering of the hole barrier and hole current flowing from the p+ region. In its conductive state, the sensor provides a large internal current gain. In addition, a positive feedback mechanism accelerates accumulation of excess positive and negative carriers adjacent the respective n+ and p+ contact regions, which, in turn, reduce the potential barriers related corresponding to such regions and causes a current to flow between the p+ and n+ regions of the light sensor and an output current upon detecting or in response to the incident light. FIG. 4 is a schematic graph showing output current of the photodetector as a function of bias voltage V2-V1 between the n+ and p+ contact regions when incident light is detected ("ON"), and is not, detected ("OFF"), i.e. the conducting and non-conducting states of FIGS. 3C and 3B respectively. It is noted that above a threshold bias voltage Vth, the output current in the conducting state is more or less static with varying bias voltage, which is a preferred operating regime given that incident light intensity is measured by triggering time, not photocurrent magnitude” ([0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the invention of Bhat to incorporate the teaching of Okhonin to configure the image sensor cell to be formed in a structure in which when light is incident, electrons migrate into an N-type gate by tunneling from a P-type active layer to an oxide film, among charges of two PN areas excited with the oxide film in between, the electron migration changes a threshold voltage of a current channel between a source and a drain in correspondence with a change in a total amount of charge in the gate, photocurrent proportional to the intensity of the incident light flows in the active layer, and a voltage output is generated from the flowing photocurrent. The motivation of combining these analogous arts is to cause current to start to flow between the contacts after a time delay which is inversely proportional to the incident light intensity ([0015]).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (U.S. 2017/0337413) in view of Yang (U.S. 2018/0069127).
Regarding claim 2, Bhat teaches the invention of claim 1 as discussed above. Bhat does not explicitly teach: wherein the TFT photodetector comprises a metal protection layer formed on a boundary surface of the transparent substrate except for the active layer and configured to shield the light irradiated from the display pixel, and wherein the light irradiated from the display pixel is transmitted into the transparent substrate through a space in which the metal protection layer is not formed, between adjacent TFT photodetectors.
However, Yang teaches: wherein the TFT photodetector comprises a metal protection layer formed on a boundary surface of the transparent substrate except for the active layer and configured to shield the light irradiated from the display pixel, and wherein the light irradiated from the display pixel is transmitted into the transparent substrate through a space in which the metal protection layer is not formed, between adjacent TFT photodetectors ([0017]... “as shown in FIG. 1, the transparent substrate 110 is provided, and a light absorption layer 120′ and a semiconductor layer 130′ are formed in sequence on the transparent substrate 110, where the light absorption layer 120′ is located between the transparent substrate 110 and the semiconductor layer 130′. In this embodiment, the transparent substrate 110 may be a glass substrate, a plastic substrate, a quartz substrate, a sapphire substrate, or another suitable hard transparent substrate, or a transparent substrate, a material of the light absorption layer 120′, for example, includes an amorphous silicon material or another suitable material, for example, various color resists such as a black color resist, a red color resist, and a green color resist, and a material of the semiconductor layer 130′ may selectively be a metal oxide semiconductor material including indium, zinc, tin, gallium, or a combination of the foregoing elements, for example, indium gallium zinc oxide (IGZO), indium tin zinc oxide (ITZO), zinc oxide (ZnO), or another suitable metal oxide material and may also selectively be a P-type or N-type organic semiconductor material or an amorphous silicon semiconductor or the like, but the present invention is not limited thereto. In addition, in this embodiment, a thickness range light absorption layer 120′ may be from about 100 Å to about 3000 Å, and preferably, the thickness range is from about 300 Å to about 1000 Å, it is worth noting that when the thickness range of the light absorption layer 120′ is greater than 300 Å, because the thickness is enough, a short-wavelength (for example, ultraviolet light, blue light, or another wavelength) absorption effect can be apparently improved, and moreover, the thickness range of the semiconductor layer 130′ may be from about 200 Å to about 500 Å, but the present invention is not limited thereto”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Bhat to incorporate the teaching of Yang to configure the TFT photodetector to comprise a metal protection layer formed on a boundary surface of the transparent substrate except for the active layer and configured to shield the light irradiated from the display pixel, and wherein the light irradiated from the display pixel is transmitted into the transparent substrate through a space in which the metal protection layer is not formed, between adjacent TFT photodetectors. The motivation of combining these analogous arts is to provide a thin film transistor, where a light absorption layer is disposed inside the thin film transistor to reduce influence of a light ray on a semiconductor layer, so as to reduce a threshold voltage offset ([0004]).

Regarding claim 12, Bhat teaches the invention of claim 1 as discussed above. Bhat further teaches: wherein the TFT photodetector comprises: the amorphous transparent substrate ([0073]… “if the display includes integrated semiconducting elements such as amorphous silicon, polycrystalline silicon, or organic semiconductors, a photodiode array may be formed in the display using substantially similar semiconducting processing”).
Bhat does not explicitly teach: a source formed of amorphous silicon or polycrystalline silicon on the transparent substrate; a drain formed of amorphous silicon or polycrystalline silicon, opposite to the source on the transparent substrate; the active layer formed between the source and the drain and including a current channel formed between the source and the drain; an insulating oxide film formed on the source, the drain, and the active layer; and a light receiver formed on the insulating oxide film, configured to absorb light, and insulated from the active layer by the insulating oxide film.
However, Yang teaches a source formed of amorphous silicon or polycrystalline silicon on the transparent substrate (source S in Fig. 5; [0020]... “source S and a drain D are formed on the patterned semiconductor layer 130, accurately, the source S and the drain D are disposed on the dielectric layer 140, and are electrically connected to the patterned semiconductor layer 130 respectively through the dielectric layer holes 140H, so as to form the thin film transistor 100 of this embodiment. The source S and drain D are both conductive electrodes and are spaced from each other, and materials thereof include metal, an alloy, a transparent conductive material (for example, indium zinc oxide (IZO), indium tin oxide (ITO), zinc oxide (ZnO), or another suitable material), an organic conductive material (for example, a polymer-mixed conductive particle, polythiophene, polyactetylene, pentacene, or another suitable material), or another suitable material, or a combination of the foregoing”); a drain formed of amorphous silicon or polycrystalline silicon, opposite to the source on the transparent substrate (drain D in Fig. 5; [0020]... “source S and a drain D are formed on the patterned semiconductor layer 130, accurately, the source S and the drain D are disposed on the dielectric layer 140, and are electrically connected to the patterned semiconductor layer 130 respectively through the dielectric layer holes 140H, so as to form the thin film transistor 100 of this embodiment. The source S and drain D are both conductive electrodes and are spaced from each other, and materials thereof include metal, an alloy, a transparent conductive material (for example, indium zinc oxide (IZO), indium tin oxide (ITO), zinc oxide (ZnO), or another suitable material), an organic conductive material (for example, a polymer-mixed conductive particle, polythiophene, polyactetylene, pentacene, or another suitable material), or another suitable material, or a combination of the foregoing”); the active layer formed between the source and the drain and including a current channel formed between the source and the drain (semiconductor channel 130C in Fig. 5); an insulating oxide film formed on the source, the drain, and the active layer (insulating layer GI in Fig. 5); and a light receiver formed on the insulating oxide film, configured to absorb light, and insulated from the active layer by the insulating oxide film (patterned light absorption layer 120 in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the invention of Bhat to incorporate the teaching of Yang to configure a source formed of amorphous silicon or polycrystalline silicon on the transparent substrate; a drain formed of amorphous silicon or polycrystalline silicon, opposite to the source on the transparent substrate; the active layer formed between the source and the drain and including a current channel formed between the source and the drain; an insulating oxide film formed on the source, the drain, and the active layer; and a light receiver formed on the insulating oxide film, configured to absorb light, and insulated from the active layer by the insulating oxide film. The motivation of combining these analogous arts is to provide a thin film transistor, where a light absorption layer is disposed inside the thin film transistor to reduce influence of a light ray on a semiconductor layer, so as to reduce a threshold voltage offset ([0004]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (U.S. 2017/0337413) in view of Yang (U.S. 2018/0069127) as applied to claim 12 above, and further in view of Okhonin (U.S. 2020/0373338).
Regarding claim 13, the combination of Bhat and Yang teaches the invention of claim 12 as discussed above. The combination of Bhat and Yang does not explicitly teach: wherein in the TFT photodetector, when light is incident on the light receiver, electrons migrate by tunneling through the insulating oxide film between the light receiver and the active layer excited with the insulating oxide film in between, the electron migration changes an amount of charge in the light receiver, the changed amount of charge changes a threshold voltage of the current channel, and thus photocurrent flows in the current channel.
However, Okhonin teaches “FIGS. 3B and 3C both show the photodetector in forward bias with a bias voltage V2-V1. FIG. 3B shows a condition when no light is incident, resulting in the structure being in a non-conducting state, and FIG. 3C shows a condition when light is incident, resulting in the structure being in a conducting state. In forward bias, when the sensor does not detect any light, little to no current flows between the p+ and n+ regions due to the barrier provided or caused by the bias voltage V2-V1. However, when the sensor detects light, the incident photons are absorbed to generate electron-hole pairs and the sensor changes to a conducting state. Namely, under the electric field generated by the bias voltage, the holes move towards the n+ contact region, and the electrons move towards the p+ contact region. The migrated holes accumulate in the part of the p-region adjacent the n+ contact region and induce a lowering of the potential barrier to electron movement and electron current flow from the n+ region. Similarly, the migrated electrons accumulate in the part of the n-region adjacent the p+ contact region and induce a lowering of the hole barrier and hole current flowing from the p+ region. In its conductive state, the sensor provides a large internal current gain. In addition, a positive feedback mechanism accelerates accumulation of excess positive and negative carriers adjacent the respective n+ and p+ contact regions, which, in turn, reduce the potential barriers related corresponding to such regions and causes a current to flow between the p+ and n+ regions of the light sensor and an output current upon detecting or in response to the incident light. FIG. 4 is a schematic graph showing output current of the photodetector as a function of bias voltage V2-V1 between the n+ and p+ contact regions when incident light is detected ("ON"), and is not, detected ("OFF"), i.e. the conducting and non-conducting states of FIGS. 3C and 3B respectively. It is noted that above a threshold bias voltage Vth, the output current in the conducting state is more or less static with varying bias voltage, which is a preferred operating regime given that incident light intensity is measured by triggering time, not photocurrent magnitude” ([0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the invention of the combination of Bhat and Yang to incorporate the teaching of Okhonin to configure in the TFT photodetector, when light is incident on the light receiver, electrons migrate by tunneling through the insulating oxide film between the light receiver and the active layer excited with the insulating oxide film in between, the electron migration changes an amount of charge in the light receiver, the changed amount of charge changes a threshold voltage of the current channel, and thus photocurrent flows in the current channel. The motivation of combining these analogous arts is to cause current to start to flow between the contacts after a time delay which is inversely proportional to the incident light intensity ([0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622